PER CURIAM.
Defendant appeals from a final judgment of conviction and sentence for attempted second degree murder, resisting *628an officer without violence, and carrying a concealed firearm. We affirm.
The trial court did not err in denying the peremptory challenges of venire members Neely and Nolan. The record reflects that the state gave race-neutral reasons for the exclusions and the trial court found the reasons to be genuine and not pretextual. See Greene v. State, 718 So.2d 334, 335 (Fla. 3d DCA 1998) (“The trial court’s decision on the ultimate issue of pretext ‘turns primarily on an assessment of credibility and will be affirmed on appeal unless clearly erroneous.’ ”) (quoting Melbourne v. State, 679 So.2d 759 (Fla.1996)); see also Washington v. State, 773 So.2d 1202 (Fla. 3d DCA 2000).
We find no support in the record for the defendant’s contention that the trial court exceeded the boundaries of neutrality. The remainder of defendant’s points on appeal are without merit. See Lopez v. State, 555 So.2d 1298, 1299 (Fla. 3d DCA 1990); Reyes v. State, 700 So.2d 458 (Fla. 4th DCA 1997); see also Batista v. State, 685 So.2d 20 (Fla. 3d DCA 1996).
Affirmed.